        Case 1:19-cr-00600-RDB Document 68 Filed 08/16/21 Page 1 of 1
                                                             Martin S. Himeles, Jr.
                                                                                  PARTNER
                                                               mhimeles@zuckerman.com
                                                                          410.949.1144




                                    August 16, 2021

VIA ECF

The Honorable Richard D. Bennett
United States District Court Judge
U.S. Courthouse
101 W. Lombard Street, Chambers 5D
Baltimore, Maryland 21201


        Re:    United States v. Joseph Liberto, Crim. No. RDB-19-0600



Dear Judge Bennett:

       In my letter to the Court dated June 22, 2021 (ECF No. 58) and at the June 25
motion hearing, I indicated that we intended to file on behalf of Mr. Liberto a motion
addressing concerns arising from the government’s production of multiple versions of
the key job files. Upon further consideration, we have concluded that the appropriate
time to raise these matters is at trial, when the Court will have the benefit of
testimony concerning the files. As a result, we do not intend to file a pretrial motion
concerning these job files. Of course, we reserve all of Mr. Liberto’s rights concerning
the job files, including his right to oppose their admissibility.

                                         Respectfully,



                                         Martin S. Himeles, Jr.



cc:   Counsel of record (via ECF)




100 E. PRATT ST., SUITE 2440, BALTIMORE, MD 21202-1031 | T 410.332.0444 | F 410.659.0436


                  WASHINGTON, DC | NEW YORK | TAMPA | BALTIMORE
